: El Juez Asociado Sr. Aldeey,
emitió la opinión del tribunal.
Francisco Yirella Uribe en unión de tres hermanos suyos *715y de su madre vendieron por escritura pública de 13 de marzo de 1909 a José Muñoz Vázquez la finca “Deseada,” de 676 cuerdas de terreno radicada en las jurisdicciones de Gua-yama y Arroyo por precio de ciento cincuenta mil dólares de los cuales confesaron haber recibido antes del otorgamiento de la escritura la cantidad de cincuenta y cuatro mil, que-dando el resto del precio aplazado con hipoteca pagadero en varios plazos. Por otra escritura pública de 15 de junio de 1909 Muñoz Vázquez vendió esa finca a Juan Carlos McCormick quien por otra escritura pública de 18 de febrero del año siguiente 1910 la vendió a Enrique McCormick. En otra escritura posterior Enrique McCormick reconoció que esa compra la hizo para la sociedad mercantil A. Hartman v Cíá. Los plazos hipotecarios han sido pagados a los ven-dedores Virella TTribe.
Muerto Juan Carlos McCormick, uno de los vendedores, Francisco Virella ITribe, demandó a la sociedad A. Hartman y Cía., de la que formaba parte Juan Carlos McCormick, reclamándole trece mil quinientos dollars como parte a él correspondiente de los cincuenta y cuatro mil dólares que los vendedores habían confesado haber recibido del comprador Muñoz Vázquez antes del otorgamiento de la escritura de venta, alegando como fundamento de su reclamación que tal cantidad no le fué satisfecha y que Muñoz Vázquez no fué un verdadero comprador para sí sino qne, como intermedia-rio, compró para la sociedad A. Hartman y Cía., y que el socio Juan Carlos McCormick en conversación verbal con el demandante le prometió pagarle la cantidad que reclama. Contestó la sociedad A. Hartman y Cía., única demandada, negando la reclamación que se le hacía y, celebrado el juicio,-lá Corte de Distrito de Guayaron dictó sentencia declarando sin lugar la demanda por insuficiencia dé la prueba y en el recurso de apelación que contra ella interpuso el demandante sostiene que la corte inferior cometió error porque el ape-lante ha justificado plenamente su derecho.
*716La única evidencia que el demandante apelante presentó en el juicio para probar sn demanda en el extremo fundamental de ella de que Juan Carlos McCormick se compro-metió verbalmente en nombre de la sociedad A. Hartman y Cía. a que ésta le pagaría la cantidad que aliora reclama con-siste en la declaración que prestó el demandante, prueba que la corte inferior no estimó suficiente para declarar jus-tificado ese compromiso. Aparte de que el juez tenía facul-tad discrecional para creer o no la declaración de diclio tes-tigo, y no encontramos motivo alguno en la transcripción de los autos para declarar que no bizo un debido uso de esa facultad, resulta que, aunque podía'creer a ese testigo, real-mente la declaración respecto a manifestaciones de personas que fian fallecido y que no pueden por tanto contradecirlas es recibida generalmente con gran cautela, con mayor razón en este caso en- que por la sola manifestación verbal atri-buida a una persona muerta se quiere contradecir lo que aparece consignado en un documento público en el que se confiesa haber recibido la cantidad que ahora se reclama. Por otra parte el número de años transcurrido desde que se con-fesó el recibo de la cántidad que ahora se reclama y el ha-ber sido pagados por A. Hartman y Cía. los plazos poste-riores sin hacérsele reclamación alguna por la cantidad que se confesó recibida sostiene aun más la conclusión a que llegó el juez sentenciador. Si a esto agregamos que no hubo prueba alguna con respecto a que Muñoz Vázquez comprara para A. Hartman y Cía., que esta conclusión no puede deducirse del solo hecho de que vendiera la finca a los tres meses a Juan Carlos McCormick y que no se probó que éste com-prara para la sociedad, resulta mayor el convencimiento de que el juez no cometió error al no considerar suficiente la/ prueba para dictar la sentencia condenatoria que solicitaba el apelante. El hecho de que un empleado de A. Hartman y Cía. fuera el encargado de recibir la finca cuando la com-pró Muñoz Vázquez tampoco es prueba de que éste comprara *717para A. Hartman y Cía., con mayor razón cnanto resulta de la prueba que ese empleado le fue facilitado por A. Hartman y Cía. a Muñoz Vázquez por razón del parentesco que entre éste y los socios de. aquella existe.
Se alega como segundo error de la corte que se negó a hacer una inspección ocular.
La parte demandante y apelante había solicitado que i a sociedad demandada presentara ciertos libros de su casa de comercio correspondientes a los años 1909, 1910 y 1911. De-claró uno de los socios que los libros reclamados se habían perdido desde hacía algunos años y entonces pidió el deman-dante que la corte hiciera una inspección ocular en dicha casa de comercio. No se expresó cuál era el objeto de tal inspección aunque parece que tenía por motivo que la corte buscara esos libros. Fue negada esa petición fundándose la corte en que habiéndose demostrado que los libros han desa-parecido, la creía innecesaria mientras no se justificase que existen. Creemos que no existe el error que se alega, pues no solo-no se cita precepto legal alguno infringido sino que, además, era enteramente innecesaria desde el momento en que la corte estimó probado por la evidencia que tales libros se habían perdido. Además, no se sabe por los autos qué se proponía probar la parte con esos libros y en defecto de ellos pudo presentar prueba secundaria, para suplir.su falta.
Otros motivos de error con respecto a la' admisión de ciertas preguntas' a los testigos y de una carta no están ar-gumentados por el apelante y no tienen tampoco importancia,, por lo que no los consideraremos.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución-de este caso.